Mr. Justice Breese delivered the opinion of the Court: The question whether this culvert was within the corporate limits of the city of Greenville, and whether it had been out of repair a length of time sufficient to have enabled its authorities to ascertain its condition, were mooted points before the jury, and about which there was conflicting testimony. Under such circumstances we would not disturb a verdict, unless it was clearly against the weight of evidence, which can not be alleged of this verdict. Objection is made to the first instruction given for the defendant in error. We think it was objectionable as given. The proposition is not true, as stated. If a person, being in a room with others, should testify that a clock in the same room, and in good order, the hands of which pointed to “twelve,” actually struck “forty,” and the others, having a chance equally as favorable to see and hear the striking, should testify they did not hear it, the testimony of the latter should outweigh that of the single person, for the fact to which he testified was neither reasonable nor probable". The instruction, as given, was not apt as an illustration, wanting the element of reasonableness or probability of the fact to which he testified. Chicago and Alton Railroad Co. v. Gretzner, 46 Ill. 74. But it could not have misled the jury, in view of .the testimony before them. There being no substantial error pointed out, the judgment must be affirmed. Judgment affirmed.